Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00020-CR

                                         James LEGATE,
                                            Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1998CR6480
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 12, 2014

DISMISSED

           On August 11, 1999, James Legate was sentenced to ninety-nine years imprisonment. On

January 7, 2014, he filed a notice of appeal. In his notice of appeal, Legate states that on September

15, 2013, he filed a Motion for the Release of Clerk’s Record. He complains that the trial court

has failed to rule on his motion. A complaint about the failure of a trial court to rule on a motion

cannot be brought on direct appeal, but should instead be brought in a mandamus proceeding. See

In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig. proceeding); In re Ramirez,

994 S.W.2d 682, 683 (Tex. App.—San Antonio 1998, orig. proceeding). We therefore ordered
                                                                                      04-14-00020-CR


appellant to show cause why this appeal should not be dismissed for lack of jurisdiction. Appellant

has filed a response to our order that stating he is “voluntarily dismissing [his] notice of appeal.”

See TEX. R. APP. P. 42.2. We dismiss this appeal.


                                                  PER CURIAM


Do not publish




                                                -2-